Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The remarks argue on pages 2-3, the following:
In order to make a prima facie case of obviousness, there must be some rationale to support the rejection (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007)). The references do not disclose the limitation in claim 1 (4 and 7 dependent thereon) that the composition comprises at least 90 wt.% of the cerium oxide, and there is no rationale to modify the references in this way.

Eyring is cited in the rejection as disclosing at least 90 wt.% cerium oxide. However, Eyring discloses 90% cerium, not cerium oxide (0041). Pure CeOz is 82.6% cerium and pure Ce203 is 85.4% cerium. Thus, the 90% cerium loadingp taught by Eyring must be a combination of cerium and cerium oxide, which does not anticipate 90% cerium oxide.

Further, the rejection cites Suib as disclosing up to 10 wt.% copper. However, Suib does not disclose copper nanoparticles. Instead, the copper is doped into cerium oxide by mixing a copper solution with the cerium solution (0046). This does not teach copper nanoparticles, for which a different amount of copper may be appropriate.

As there is no rationale supporting the conclusion of obviousness, a prima facie case has not been made.

	The remarks are respectfully contended.  Erying discloses that the composition contains ceria (see para. 9, 10 and 11) and that the amount of cerium loading in the ceria-coated aerogel can range from 10-90% (para. 11).  The remarks above state that the reference describes cerium, not cerium oxide.  Therefore, since Erying describes that the content of cerium in the cerium oxide-containing aerogel is at least 90 wt%, the amount of cerium oxide in the composition would be greater than 10wt%, up to 90 wt% and greater in either the CeO2-form or the Ce2O3-form).

	As to the remarks with regard to the Suib reference, Suib was relied upon to disclose how much copper to include with cerium oxide.  The primary reference, Eyring, discloses copper doped cerium oxide (see example 1, for instance) and that the entire material is nanosized (para. 48), which meets the claims because the claims require copper nanoparticles and cerium oxide.  

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 1, 2022